Citation Nr: 1503751	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1981 to 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1. Prior to entry into active service, the Veteran did not have bilateral tinnitus, and bilateral tinnitus was not noted at entry.  

2. During his active service, the Veteran was routinely exposed to extremely loud noise as his sleeping area was below the jet engine repair shop. 

3. Since active service, the Veteran has suffered from recurrent bilateral tinnitus. 


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. §§ 3.303, 3.304.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board acknowledges the Veteran was exposed to very loud noise during his active service.  The Veteran was stationed aboard an aircraft carrier and his sleeping quarters were located below the jet engine repair shop for approximately 22 months.  However, noise exposure alone is not sufficient to establish service connection. Instead, the noise exposure must cause a current tinnitus disability.

The Veteran's service treatment records (STR) indicate that in September 1988 the Veteran reported pain in his right ear, which had been going on for about a month.  He indicated that he was hearing "roaring sound that is bothersome."  In February 1989, the Veteran reported pain in his left ear and "periodic tinnitus." 

In June 2011, the Veteran underwent a VA examination regarding his bilateral tinnitus.  During this examination, the Veteran reported a constant, bilateral, ringing tinnitus, which was worse in his left ear with onset "probably in 1982 or 1983."
The examiner opined that the Veteran's bilateral tinnitus was less likely than not related to his active service because the Veteran indicated in a 2008 VA audiological evaluation that his bilateral tinnitus began during his childhood.  

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board finds the opinion of the VA examiner to be less probative than the statement provided by the Veteran regarding the etiology of his bilateral tinnitus.  The Board notes that opinion of the VA examiner is based upon the assumption that the Veteran had a history of bilateral tinnitus as a child; however, the evidence indicates that the Veteran underwent surgery on his left ear only and indicated only intermittent tinnitus in his left ear afterwards. 

The Board notes that the Veteran is report the symptoms of tinnitus and provide testimony as to its etiology.  See Jandreau, at 1376.  The Veteran has reported that his bilateral tinnitus began after his Veteran's entrance into active service due to his in-service noise exposure.  

The Board notes that some of the evidence provided indicates that the Veteran's left ear tinnitus may have pre-existed his active service; however, tinnitus was not noted at entry to active service.  Therefore, the Veteran would be entitled to service connection for such tinnitus unless clear and unmistakable evidence was provided that either there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  38 C.F.R. § 3.306(a) (2014).  No such evidence is of record.
    
Based upon the Veteran's credible statements and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral tinnitus began during his active service.  Accordingly, service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for bilateral tinnitus is granted. 




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


